Hill, J.
Where a bill of exceptions complains of a judgment allowing temporary alimony and counsel fees, and it appears therefrom that the evidence submitted upon the hearing consisted only of affidavits made by named persons, some in' behalf of the petitioner and some for the respondent, and such evidence is neither incorporated in the bill nor referred to therein and attached thereto as an exhibit properly authenticated, and no brief of the evidence has been approved and filed so as to become a part of the record, but such documentary evidence is merely specified by the excepting party as a part of the record to be sent up to this court by the clerk of the trial court, the judgment will be affirmed, as without such evidence this court can not determine the question whether the judge erred in rendering the judgment complained *807of; and such affidavits, not being a part of the record in the ease, can not be specified and sent to this court as such. Silvey v. Brown, 137 Ga. 104 (72 S. E. 907).
April 18, 1913.
Temporary alimony. Before Judge Sheppard. Tattnall superior court. October 7, 1912.
Anderson & Girardeau and R. R. Elders, for plaintiff in error.
Way <& Burlehalter, contra.

Judgment affirmed.


All the Justices concur.